                                                      Case 2:18-cv-01033-JCM-PAL Document 28-2 Filed 11/15/19 Page 2 of 4



                                                  1   Amy F. Sorenson
                                                      Nevada Bar No. 12495
                                                  2   Erica J. Stutman
                                                      Nevada Bar No. 10794
                                                  3   Holly E. Cheong
                                                      Nevada Bar No. 11936
                                                  4   Snell & Wilmer L.L.P.
                                                      3883 Howard Hughes Parkway, Suite 1100
                                                  5   Las Vegas, NV 89169
                                                      Telephone: (702) 784-5200
                                                  6   Facsimile: (702) 784-5252
                                                      Email: asorenson@swlaw.com
                                                  7           estutman@swlaw.com
                                                              hcheong@swlaw.com
                                                  8
                                                      Attorneys for Wells Fargo Bank, N.A. and Federal
                                                  9   National Mortgage Association
                                                 10
                                                                                     UNITED STATES DISTRICT COURT
                                                 11
                                                                                             DISTRICT OF NEVADA
                                                 12
                                                      WELLS FARGO BANK, N.A., a national
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   banking association; FEDERAL NATIONAL                 Case No. 2:18-cv-01033-JCM-PAL
                  Reno, Nevada 89501




                                                      MORTGAGE ASSOCIATION; FEDERAL
                     LAW OFFICES

                      775-785-5440




                                                 14   HOUSING FINANCE AGENCY, in its                        [PROPOSED] AMENDED DEFAULT
                          L.L.P.




                                                      capacity as Conservator of Federal National           JUDGMENT AGAINST DEFENDANT
                                                 15   Mortgage Association,                                 JONATHAN LOREN LAKE
                                                                                                            AND ORDER FOR JUDICIAL
                                                 16                            Plaintiffs,                  FORECLOSURE
                                                 17   vs.
                                                 18   ELDORADO THIRD COMMUNITY
                                                      ASSOCIATION, a Nevada non-profit
                                                 19   corporation, JONATHAN LOREN LAKE, an
                                                      individual,
                                                 20
                                                                               Defendants.
                                                 21

                                                 22

                                                 23              Pursuant to Plaintiffs Wells Fargo Bank, N.A., Federal National Mortgage Association,
                                                 24   and Federal Housing Finance Agency’s (collectively “Plaintiffs”) Complaint, Certificate of
                                                 25   Service on Jonathan Loren Lake, Request to Enter Default against Jonathan Loren Lake,
                                                 26   Declaration in support of Request to Enter Default, Application for Entry of Default Judgment,
                                                 27   and Declaration to Application for Entry of Default Judgment, the Court FINDS:
                                                 28              Defendant Jonathan Loren Lake (“Lake”) was served with process as required by law; that


                                                      4843-3052-6892.3
                                                      Case 2:18-cv-01033-JCM-PAL Document 28-2 Filed 11/15/19 Page 3 of 4



                                                  1   Defendant Lake failed to appear and plead within the time allowed by law; that the default of
                                                  2   Defendant Lake has been duly entered; that Plaintiffs have demonstrated the truth of the
                                                  3   allegations of the Complaint and is entitled to recover judgment as prayed therein; and that this
                                                  4   Court has jurisdiction over the matters herein litigated.
                                                  5              WHEREFORE, IT IS HEREBY ORDERED that the Deed of Trust on 1933 Bluff Knoll
                                                  6   Court, North Las Vegas, Nevada 89084, Assessor’s Parcel Number 124-21-314-094 (the
                                                  7   “Property”), dated March 27, 2010 and recorded with the Clark County Recorder’s Office on
                                                  8   March 30, 2010 as Instrument No. 201003300003306, survived the homeowners’ association
                                                  9   foreclosure sale, documented and recorded with the Clark County Recorder’s Office on June 13,
                                                 10   2012 as Instrument No. 201206130002721, which, according to said Instrument, took place on or
                                                 11   about June 12, 2012. The Property is legally described as follows:
                                                 12                      ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE
             50 West Liberty Street, Suite 510




                                                                         COUNTY OF CLARK, STATE OF NEVADA, DESCRIBED AS
Snell & Wilmer




                                                 13
                                                                         FOLLOWS:
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                                         LOT 94 OF ELDORADO R1 – 60 NO. 13 TM NO. 21, AS
                                                 15                      SHOWN BY MAP THEREOF ON FILE IN BOOK 123 OF
                                                                         PLATS, PAGE 42, IN THE OFFICE OF THE COUNTY
                                                 16                      RECORDER OF CLARK COUNTY, NEVADA.
                                                 17
                                                                         EXCEPT ALL OIL, ASPHALTUM, PETROLEUM, NATURAL
                                                 18                      GAS AND OTHER HYDROCARBONS AND OTHER
                                                                         VALUABLE MINERAL SUBSTANCES AND PRODUCTS AND
                                                 19                      ALL OTHER MINERALS WHETHER OR NOT OF THE SAME
                                                                         CHARACTER HEREINABOVE GENERALLY DESCRIBED IN
                                                 20                      OR UNDER SAID LAND AND LYING AND BEING A
                                                 21                      VERTICAL DEPTH OF 500 OR MORE FEET BELOW THE
                                                                         PRESENT NATURAL SURFACE OF THE GROUND, BUT
                                                 22                      WITHOUT RIGHT OF ENTRY ON THE SURFACE OR WITHIN
                                                                         A VERTICAL DEPTH OF 500 FEET BELOW THE PRESENT
                                                 23                      NATURAL SURFACE OF THE GROUND.
                                                 24              IT IS FURTHER ORDERED that the Property shall be judicially foreclosed by the Sheriff
                                                 25   of Clark County, Nevada pursuant to NRS 40.430 et seq. and NRS 21.010 et seq. Plaintiffs or
                                                 26   their successors or assigns, at their election, may participate in any judicial foreclosure of the
                                                 27   Property by submitting a credit bid.
                                                 28

                                                                                                       -2-
                                                      4843-3052-6892.3
                                                      Case 2:18-cv-01033-JCM-PAL Document 28-2 Filed 11/15/19 Page 4 of 4



                                                  1            IT IS FURTHER ORDERED that Plaintiffs are awarded all further relief to which
                                                  2   Plaintiffs are or may be entitled hereunder, including all expenses and costs that are incidental or
                                                  3   necessary to accomplish a judicial foreclosure of the Property.
                                                  4              IT IS FURTHER ORDERED that, as of November 15, 2018, the debt owed by Lake and
                                                  5   secured by the Deed of Trust has an outstanding principal amount of $118,875.19, interest of
                                                  6   $12,695.37, pre-acceleration late charges in the amount of $152.40, hazard insurance
                                                  7   disbursements in the amount of $1,634.00, tax disbursements in the amount of $2,368.50, and
                                                  8   property inspection/preservation (condo fees) in the amount of $2,443.07. So far as the sale
                                                  9   proceeds are sufficient, Wells Fargo (servicer of the loan secured by the Deed of Trust) is entitled
                                                 10   to receive solely from the sale proceeds and not directly from Lake this amount of principal,
                                                 11   interest, fees and costs, in the total amount of $138,168.53, with said judgment to bear interest at
                                                 12   the statutory rate until paid.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13            Let the execution issue accordingly.
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14                     November 26, 2019.
                                                                 DATED: ________________________
                          L.L.P.




                                                 15

                                                 16

                                                 17                                                         _________________________________

                                                 18                                                         U.S. DISTRICT COURT JUDGE

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -3-
                                                      4843-3052-6892.3
